internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-113566-00 date date legend grantor_trust date daughter date date date date country share a share b trustee dear we received your letter dated date and subsequent correspondence requesting a ruling under sec_2041 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows grantor created trust on date for the benefit of daughter and her family_trust was amended on date date and date grantor died on date and trust became irrevocable grantor was survived by daughter trust is organized under and governed by the laws of country trust has no united_states taxpayer_identification_number grantor was never a resident or citizen_of_the_united_states in particular he was not a resident or citizen_of_the_united_states at the time of his death on grantor’s death an attorney determined that based upon plr-113566-00 the nature of the assets in trust which were confirmed in the trustee’s books_and_records trust contained no united_states situs assets for united_states estate_tax purposes and that trust was not subject_to united_states estate_tax as a result of grantor’s death paragraph of the trust instrument as amended by the date amendment provides that on grantor’s death the trustee shall divide trust into two separate funds to be known as share a and share b share a shall consist of the portion of trust that would not be subject_to united_states generation-skipping_transfer_tax if it were disposed of as provided in paragraph but in no event shall such portion exceed forty percent of the value of trust as of the date of grantor’s death that article further provides that the balance of trust shall constitute share b and shall be disposed of pursuant to paragraph if daughter survives grantor paragraph c of the trust instrument as amended by the date amendment provides daughter with a testamentary_power_of_appointment upon daughter’s death the trustee shall distribute share b to or among daughter’s descendants and grantor’s descendants in such share or shares and on such terms and conditions as daughter shall have appointed by a written instrument delivered to the trustee during her lifetime except that if upon daughter’s death any part of share b is subject_to united_states generation-skipping_transfer_tax daughter shall also have the power to appoint share b to or among her creditors and the creditors of her estate the trustee shall continue to hold all or any part of share b not effectively appointed or subject_to appointment in trust as provided in subparagraph a of paragraph until such time as neither daughter nor any of her descendants are living or until the termination_date specified in the first sentence of paragraph of the agreement upon termination the trustee shall distribute the trust fund to daughter’s then living descendants and if more than one in equal shares per stirpes you have requested the following rulings the testamentary_power_of_appointment over trust share b is not a general_power_of_appointment within the meaning of sec_2041 and therefore the existence exercise failure to exercise or partial or complete release of the power_of_appointment will not cause the value of the property in share b to be included in daughter’s gross_estate under sec_2041 sec_2031 provides that the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power plr-113566-00 of appointment is considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after the decedent’s death notice has been given or the power has been exercised sec_2041 provides with exceptions not relevant here that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate a power_of_appointment is a general power that will cause the property over which the power is exercisable to be included in the estate of the holder of the power if it may be exercised in favor of the holder the holder’s estate the holder’s creditors or the creditors of the holder’s estate in this case provided that no part of share b is subject_to the generation-skipping_transfer_tax daughter may appoint the assets in share b to the class consisting of daughter’s descendants and grantor’s descendants because daughter’s power_of_appointment is a testamentary power daughter may not appoint any part of share b to daughter or to daughter’s creditors during daughter’s life in addition based on the terms of the trust instrument as amended the reference to grantor’s descendants as a permissible class of appointees of daughter’s testamentary power is properly viewed as not including daughter’s estate or daughter’s creditors after daughter’s death sec_2103 provides that for the purposes of the tax imposed by sec_2101 the value of the gross_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be that part of his gross_estate determined as provided in sec_2031 which at the time of his death is situated in the united_states sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of sec_2611 sec_2612 and sec_2613 sec_2611 defines the term generation-skipping_transfer to include a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of power or otherwise of an interest_in_property_held_in_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a plr-113566-00 distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person as a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons or if there is no person holding an interest in such trust and at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2613 provides that for purposes of the generation-skipping_transfer_tax the term non-skip_person means any person who is not a skip_person sec_2652 provides that with exceptions not relevant here the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_26_2611-1 provides in part that the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_26_2652-1 provides in part that except as otherwise provided in paragraph a relating to certain qualified_terminable_interest_property trusts the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 provides that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is properly includible in the decedent’s gross_estate as determined under sec_2031 or sec_2103 sec_26_2663-2 provides that a transfer by a non-resident not a citizen_of_the_united_states is a direct_skip subject_to chapter only to the extent that the plr-113566-00 transfer is subject_to the federal estate or gift_tax within the meaning of sec_26 a sec_26_2663-2 provides that chapter applies to a taxable_distribution or a taxable_termination to the extent that the initial transfer of property to the trust by a non-resident not a citizen_of_the_united_states transferor whether during life or at death was subject_to the federal estate_tax or gift_tax within the meaning of sec_26 a based on the information submitted and the representations made we conclude that trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below a transferor’s generation based on your representation that grantor’s assets were not subject_to federal gift_tax during his life or federal estate_tax on his death trust was not subject_to the generation-skipping_transfer_tax in accordance with sec_26_2663-2 in addition provided the share b assets will not be subject_to the generation-skipping_transfer_tax at daughter’s death under sec_26_2652-1 we conclude that paragraph of the trust instrument as amended by the date amendment does not create a general_power_of_appointment accordingly the existence exercise failure to exercise or partial or complete release of the power_of_appointment will not cause the value of the share b assets subject_to the power to be included in daughter’s gross_estate under sec_2041 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
